Name: Commission Regulation (EEC) No 1517/77 of 6 July 1977 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  production
 Date Published: nan

 Avis juridique important|31977R1517Commission Regulation (EEC) No 1517/77 of 6 July 1977 fixing the list of the various groups of hop varieties cultivated in the Community Official Journal L 169 , 07/07/1977 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 9 P. 0029 Greek special edition: Chapter 03 Volume 18 P. 0190 Swedish special edition: Chapter 3 Volume 9 P. 0029 Spanish special edition: Chapter 03 Volume 12 P. 0228 Portuguese special edition Chapter 03 Volume 12 P. 0228 COMMISSION REGULATION (EEC) No 1517/77 of 6 July 1977 fixing the list of the various groups of hop varieties cultivated in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 1170/77 (2), and in particular Article 12 (8) thereof, Whereas, with effect from the 1977 harvest, pursuant to Article 12 (5) of Regulation (EEC) No 1696/71, production aid for hops will differ according to group of varieties; Whereas these groups, three in number, are defined according to commercial practice on the Community and world hop market on the basis of the final use of the hops in brewing by reference to common characteristics, with the emphasis placed on the content of bitter and aromatic substances ; whereas for this reason the varieties of hop cultivated in the Community must be classified into the groups "aromatic hops", "bitter hops" and "others"; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Sole Article The list of varieties of hops in the groups "aromatic hops", "bitter hops" and "other" varieties, within the meaning of Article 12 (5) of Regulation (EEC) No 1696/71, is set out in the Annex hereto. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 137, 3.6.1977, p. 7. ANNEXE - ANNEX - ANHANG - BIJLAGE - ALLEGATO - BILAG >PIC FILE= "T0011516">